   Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THOMAS J. OLSEN, Individually and on         ECF CASE
behalf of all other persons similarly
situated,
                                             No.: ____________________
               Plaintiff,
                                             CLASS ACTION COMPLAINT
       v.
                                             JURY TRIAL DEMANDED
MERCHANTS HOSPITALITY, INC.,
d/b/a Cachet Boutique NYC

               Defendant.


                                    INTRODUCTION

       1.      Plaintiff Thomas J. Olsen, who is legally blind, brings this civil rights

action against Defendant Merchants Hospitality, Inc., d/b/a Cachet Boutique NYC

(“Defendant”) for its failure to design, construct, maintain, and operate its website,

www.cachetboutiquenyc.com (the “Website”), to be fully accessible to and independently

usable by Plaintiff Olsen and other blind or visually-impaired people. Defendant denies

full and equal access to its Website.

       2.      Plaintiff Olsen, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), New York State

Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

against Defendant.

       3.      Plaintiff Olsen seeks a permanent injunction to cause Defendant to change

its corporate policies, practices, and procedures so that its Website will become and

remain accessible to blind and visually-impaired consumers.




                                          -1-
   Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 2 of 22



                                       THE PARTIES

        4.      Plaintiff Olsen, at all relevant times, is a resident of Brooklyn, New York,

Kings County. As a blind, visually-impaired handicapped person, he is a member of a

protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

NYSHRL and NYCHRL.

        5.      Defendant is at all relevant times a domestic business corporation that is

organized under New York law, and is authorized to do business in the State of New

York.

                                JURISDICTION AND VENUE

        6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Olsen’s claims arise under Title III of the

ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

        7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Olsen’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

Code § 8-101 et seq., claims.

        8.      Venue is proper in this District under 28 U.S.C. §§1391(b)(1), 1391(d)

because Defendant’s corporate headquarters is located in this District at One World Trade

Center, New York, New York, and it would thereby be considered a resident of this

District if it was a separate state.

        9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.




                                            -2-
   Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 3 of 22



                                 NATURE OF ACTION

       10.     Plaintiff Olsen is a visually impaired and legally blind person who

requires screen-reading software to read website content using his computer.

       11.     Blind and visually-impaired people can access websites using keyboards

in conjunction with screen access software that vocalizes the visual information found on

a computer screen or displays the content on a refreshable Braille display. This

technology is known as screen-reading software. Screen-reading software is currently the

only method a blind or visually impaired person may independently access the Internet.

Unless websites are designed to be read by screen-reading software, blind and visually

impaired persons are unable to fully access websites, and the information, products, and

services contained thereon.

       12.     Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”), VoiceOver and NVDA are among the most popular.

       13.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.

       14.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established




                                            -3-
   Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 4 of 22



guidelines for making websites accessible to blind and visually impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure its websites are accessible.

        15.     Non-compliant websites pose common access barriers to blind and

visually-impaired persons:

                a.      A text equivalent for every non-text element is not provided;

                b.      Title frames with text are not provided for identification and

navigation;

                c.      Equivalent text is not provided when using scripts;

                d.      Forms with the same information and functionality as for sighted

persons are not provided;

                e.      Information about the meaning and structure of content is not

conveyed by more than the visual presentation of content;

                f.      Text cannot be resized without assistive technology up to 200%

without losing content or functionality;

                g.      If the content enforces a time limit, the user is not able to extend,

adjust or disable it;

                h.      Web pages do not have titles that describe the topic or purpose;

                i.      The purpose of each link cannot be determined from the link text

alone or from the link text and its programmatically determined link context;

                j.      One or more keyboard operable user interface lacks a mode of

operation where the keyboard focus indicator is discernible;




                                             -4-
   Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 5 of 22



               k.      The default human language of each web page cannot be

programmatically determined;

               l.      When a component receives focus, it may initiate a change in

context;

               m.      Changing the setting of a user interface component may

automatically cause a change of context where the user has not been advised before using

the component;

               n.      Labels or instructions are not provided when content requires user

input, which include captcha prompts that require the user to verify that he or she is not a

robot;

               o.      In content which is implemented by using markup languages,

elements do not have complete start and end tags, elements are not nested according to its

specifications, elements may contain duplicate attributes and/or any IDs are not unique;

               p.      Inaccessible Portable Document Format (PDFs); and,

               q.      The name and role of all User Interface elements cannot be

programmatically determined; items that can be set by the user cannot be

programmatically set; and/or notification of changes to these items is not available to user

agents, including assistive technology.

                                STATEMENT OF FACTS

Defendant, Its Website And Its Website’s Barriers

         16.   Defendant owns and operates Hotels, Clubs, Restaurants and other

properties around the word, including the Cachet Boutique Hotel, located at 510 West




                                            -5-
   Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 6 of 22



42nd Street, New York, New York. At this hotel, one can rent a room with one or more

beds. The hotel also offers an onsite restaurant and bar and private event space.

       17.     The Website is heavily integrated with the hotel, serving as its gateway.

Through the Website, Defendant’s customers are, inter alia, able to: learn information

about the hotel’s location; learn about the types of rooms available, including features

and pricing; learn about special offers; learn about the on-site restaurant; and book a

reservation.

       18.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff Olsen and other blind or visually-impaired users access to its Website, thereby

denying the facilities and services that are offered and integrated with the hotel. Due to its

failure and refusal to remove access barriers to its Website, Plaintiff Olsen and visually-

impaired persons have been and are still being denied equal access to the hotel and the

numerous facilities, goods, services, and benefits offered to the public through its

Website.

       19.     Plaintiff Olsen cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient NVDA screen-reader user and uses it to

access the Internet. He has visited the Website on separate occasions using screen-

reading software.

       20.     During his visits to the Website, the last occurring on or about June 13,

2019, Plaintiff Olsen encountered multiple access barriers that denied him the full

enjoyment of the facilities, goods, and services of the Website, as well as to the facilities,

goods, and services of the hotel. Because of these barriers he was unable to, substantially

equal to sighted individuals:




                                             -6-
   Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 7 of 22



               a.      Know what is on the Website. This is in part due to inaccessible

images on the website. On the home page, images are tagged with just random letters.

There is no alternative text provided. A sighted user is given images of suites, the

common areas, outdoor space and the restaurant. On the “Rooms & Suits” page, Plaintiff

Olsen is able to read text, but again the images are untagged. A sighted user is given six

images of the rooms.      There are several unlabeled elements throughout the Website,

which makes it difficult for Plaintiff Olsen to learn about the hotel equal to a sighted user.

There is an unlabeled button on the home page as well as several unlabeled tabs.

               b.      Navigate the Website. Navigating the Website with a screen reader

was very difficult. As mentioned above, there are several unlabeled elements throughout

the Website, which make navigation difficult. The main menu navigation at the top of

the page, which a sighted user can access by clicking the link “more,” is presented as an

unlabeled button to the screen reader. The unlabeled tabs on the home page presumably

include links that will lead to more information on the Website, but without more

information it is impossible for Plaintiff Olsen to know where these links will take him.

There are several “book now” links and buttons throughout the Website, many of which

do not work. For example, on the “Offers” page, the book now links do not do anything.

On the home page, the “Book Now” link in the middle of the page did not function with

the screen reader. In order to book a reservation, Plaintiff Olsen had to try multiple links.

Ultimately, he was able to locate a pop-up window with a booking form. However, the

calendar was inaccessible. He was unable to change the month and the dates are not

labeled as clickable. With assistance from a sighted user, he was instructed to click on

the dates to select his check-in and check-out dates.           However, it did not work




                                             -7-
   Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 8 of 22



consistently, and again, he was only able to select dates in June. Therefore, he ultimately

could not complete his desired reservation.

       21.     While attempting to navigate the Website, Plaintiff Olsen encountered

multiple accessibility barriers for blind or visually-impaired people:

               a.        Lack of alt-text for images.

               b.        Document titles are blank.

               c.        Links use general text like “more” or “book now” with no

surrounding text explaining where the link will lead. There are several “book now” links

throughout the Website, many of which do not work.

               d.        Frames do not have a title.

               e.        Button elements are empty and have no programmatically

determined name.

               f.        Webpages have duplicate IDs, which cause problems in screen

readers.

               g.        Webpages have no headings, headings are not nested correctly, and

headings are empty.

               h.        Form field labels are not unique on a page or enclosed in a fieldset

with a legend that makes the label unique.

               i.        Several links on a page share the same link text but go to a

different destination.

               j.        Webpages have markup errors.




                                              -8-
   Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 9 of 22



Defendant Must Remove Barriers to Its Website

       22.     Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Olsen, who need screen-readers, cannot fully and equally use

or enjoy the facilities, goods, and services Defendant offers to the public on its Website.

The Website’s access barriers that Plaintiff Olsen encountered have caused a denial of his

full and equal access in the past, and now deter him on a regular basis from accessing the

Website. These access barriers have likewise deterred him from visiting the Defendant’s

hotel and enjoying it equal to sighted individuals.

       23.     If the Website was equally accessible to all, Plaintiff Olsen could

independently navigate it, learn about the hotel, and the suites, and make a reservation, as

sighted individuals can.

       24.     Through his attempts to use the Website, Plaintiff Olsen has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       25.     Because simple compliance with the WCAG 2.0 Guidelines would

provide Plaintiff Olsen and other visually-impaired consumers with equal access to the

Website, Plaintiff Olsen alleges that the Defendant has engaged in acts of intentional

discrimination, including, but not limited to, the following policies or practices:

               a.      Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Olsen;

               b.      Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Olsen; and,




                                             -9-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 10 of 22



               c.      Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Olsen, as a member of a protected class.

       26.     Defendant uses standards, criteria or methods of administration that have

the effect of discriminating or perpetuating the discrimination of others, as alleged herein.

       27.     Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Olsen seeks under 42 U.S.C. § 12188(a)(2).

       28.     Because its Website has never been equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff Olsen seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

Plaintiff Olsen to assist Defendant to comply with WCAG 2.0 guidelines for its Website:

               a.      Remediating the Website to be WCAG 2.0 AA compliant;

               b.      Training Defendant employees and agents who develop the

Website on accessibility compliance under the WCAG 2.0 guidelines;

               c.      Regularly checking the accessibility of the Website under the

WCAG 2.0 guidelines;

               d.      Regularly testing user accessibility by blind or vision-impaired

persons to ensure that the Defendant’s Website complies under the WCAG 2.0

guidelines; and,

               e.      Developing an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related

problems.




                                            -10-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 11 of 22



          29.   Although the Defendant may currently have centralized policies on

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by,

blind and other visually impaired consumers.

          30.   Without injunctive relief, Plaintiff Olsen and other visually impaired

consumers will continue to be unable to independently use the Website, violating its

rights.

          31.   Defendant has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

          32.   Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                            CLASS ACTION ALLEGATIONS

          33.   Plaintiff Olsen seeks to certify a nationwide class under Fed. R. Civ. P.

23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

to access Defendant’s Website and as a result have been denied access to the equal

enjoyment of goods and services offered at its hotel during the relevant statutory period

(“Class Members”).

          34.   Plaintiff Olsen seeks to certify a State of New York subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

have attempted to access the Website and as a result have been denied access to the equal




                                           -11-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 12 of 22



enjoyment of goods and services offered at Defendant’s hotel during the relevant

statutory period (“New York Subclass Members”).

       35.     Plaintiff Olsen seeks to certify a New York City subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered at Defendant’s hotel during the relevant

statutory period (“New York City Subclass Members”).

       36.     Common questions of law and fact exist amongst the Class Members,

New York Subclass Members and New York City Subclass Members:

               a.      Whether the hotel is a place of “public accommodation”;

               b.      Whether the Website is a “public accommodation” or a service or

good “of a place of public accommodation” under Title III of the ADA;

               c.      Whether the Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL or NYCHRL;

               d.      Whether the Website denies the full and equal enjoyment of its

goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating Title III of the ADA; and

               e.      Whether the Website denies the full and equal enjoyment of its

goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the NYSHRL or NYCHRL.

       37.     Plaintiff Olsen’s claims are typical of the Class Members, New York

Subclass Members and New York City Subclass Members: they are all severely visually




                                            -12-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 13 of 22



impaired or otherwise blind, and claim the Defendant has violated Title III of the ADA,

NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

can be independently accessible to the visually impaired individuals.

       38.     Plaintiff Olsen will fairly and adequately represent and protect the Class

and Subclasses’ interests because he has retained and is represented by counsel

competent and experienced in complex class action litigation, and because he has no

interests antagonistic to the Class or Subclasses. Class certification of the claims is

appropriate under Fed. R. Civ. P. 23(b)(2) because the Defendant has acted or refused to

act on grounds generally applicable to the Class and Subclasses, making appropriate both

declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

       39.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.

       40.     Judicial economy will be served by maintaining this lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.

                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       41.      Plaintiff Olsen, individually and on behalf of the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       42.     Title III of the ADA prohibits “discriminat[ion] on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,



                                             -13-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 14 of 22



or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       43.      The hotel is a public accommodation under Title III of the ADA, 42

U.S.C. § 12181(7)(a). Its Website is a service, privilege, or advantage of this hotel. The

Website is a service that is integrated with this location.

       44.      Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       45.      Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       46.      Under Title III of the ADA, unlawful discrimination also includes, among

other things:

       [A] failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods,
       services, facilities, privileges, advantages, or accommodations to
       individuals with disabilities, unless the entity can demonstrate that making
       such modifications would fundamentally alter the nature of such goods,
       services, facilities, privileges, advantages or accommodations; and a
       failure to take such steps as may be necessary to ensure that no individual
       with a disability is excluded, denied services, segregated or otherwise
       treated differently than other individuals because of the absence of
       auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service,
       facility, privilege, advantage, or accommodation being offered or would
       result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).




                                             -14-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 15 of 22



        47.     These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Olsen, who is a member of a protected class of persons under Title

III of the ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). He, furthermore, has been

denied full and equal access to the Website, has not been provided services that are

provided to other patrons who are not disabled, and has been provided services that are

inferior to the services provided to non-disabled persons.

        48.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

forth and incorporated therein, Plaintiff Olsen requests the relief as set forth below.

                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL

        49.     Plaintiff Olsen, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        50.     N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place of public accommodation . . . because of the . . . disability

of any person, directly or indirectly, to refuse, withhold from or deny to such person any

of the accommodations, advantages, facilities or privileges thereof.”

        51.     The hotel constitute a sales establishment and public accommodation

under N.Y. Exec. Law § 292(9). The Website is a service, privilege or advantage of this

hotel. The Website is a service that is by and integrated with its hotel.




                                            -15-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 16 of 22



          52.   Defendant is subject to NYSHRL because it owns, controls and operates

its New York hotel and the Website. Defendant is a “person” under N.Y. Exec. Law §

292(1).

          53.   Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its Website, causing its Website and the services integrated

with its hotel to be completely inaccessible to the blind. This inaccessibility denies blind

patrons full and equal access to the facilities, goods and services that the Defendant

makes available to the non-disabled public.

          54.   Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or

would result in an undue burden.”

          55.   Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no

individual with a disability is excluded or denied services because of the absence of

auxiliary aids and services, unless such person can demonstrate that taking such steps

would fundamentally alter the nature of the facility, privilege, advantage or

accommodation being offered or would result in an undue burden.”

          56.   Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have




                                           -16-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 17 of 22



been followed by other large business entities and government agencies in making their

websites accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components

to make its Website accessible would neither fundamentally alter the nature of its

business nor result in an undue burden to them.

       57.     Defendant’s actions constitute willful intentional discrimination against

the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

that Defendant has:

               a.      Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       58.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff Olsen and New York Subclass Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of the Website and its hotel under § 296(2) et seq.

and/or its implementing regulations. Unless the Court enjoins Defendant from continuing

to engage in these unlawful practices, Plaintiff and the New York Subclass Members will

continue to suffer irreparable harm.

       59.     As Defendant’s actions violate the NYSHRL, Plaintiff Olsen seeks

injunctive relief to remedy the discrimination.




                                            -17-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 18 of 22



          60.   Plaintiff Olsen is also entitled to compensatory damages, as well as civil

penalties and fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

          61.   Plaintiff Olsen is also entitled to reasonable attorneys’ fees and costs.

          62.   Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.

                              THIRD CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL

          63.   Plaintiff Olsen, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

          64.   The NYCHRL provides that “It shall be an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place or provider of public accommodation, because of . . .

disability . . . directly or indirectly, to refuse, withhold from or deny to such person, any

of the accommodations, advantages, facilities or privileges thereof.” N.Y.C. Admin.

Code § 8-107(4)(a).

          65.   The hotel is a sales establishment and public accommodation under

NYCHRL, N.Y.C. Admin. Code § 8-102(9), and its Website is a service that is integrated

with this establishment.

          66.   Defendant is subject to NYCHRL because it owns, controls and operates

its New York City hotel and its Website, making it a under N.Y.C. Admin. Code § 8-

102(1).

          67.   Defendant is violating the NYCHRL in refusing to update or remove

access barriers to Website, causing its Website and the services integrated with its hotel



                                             -18-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 19 of 22



to be completely inaccessible to the blind. This inaccessibility denies blind patrons full

and equal access to the facilities, goods, and services that Defendant makes available to

the non-disabled public.

       68.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C.

Admin. Code § 8-107(15)(a).

       69.     Defendant’s actions constitute willful intentional discrimination against

the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:

               a.      Constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       70.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff Olsen and the New York City Subclass Members because of

disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its establishment

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins




                                            -19-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 20 of 22



Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

York City Subclass will continue to suffer irreparable harm.

       71.     As Defendant’s actions violate the NYCHRL, Plaintiff Olsen seeks

injunctive relief to remedy the discrimination.

       72.     Plaintiff Olsen is also entitled to compensatory damages, as well as civil

penalties and fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

       73.     Plaintiff Olsen is also entitled to reasonable attorneys’ fees and costs.

       74.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as

set forth below.

                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       75.     Plaintiff Olsen, individually and on behalf the Class Members, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.

       76.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Olsen contends, and is informed and believes that Defendant denies, that its

Website contains access barriers denying blind customers the full and equal access to the

goods, services and facilities of its Website and by extension its hotel, which Defendant

owns, operates and/or controls, fails to comply with applicable laws including, but not

limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

discrimination against the blind.

       77.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.



                                            -20-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 21 of 22



                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Olsen respectfully requests this Court grant the

following relief:

               a.     A preliminary and permanent injunction to prohibit Defendant

from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

               b.     A preliminary and permanent injunction requiring Defendant to

take all the steps necessary to make its Website into full compliance with the

requirements set forth in Title III of the ADA, and its implementing regulations, so that

the Website is readily accessible to and usable by blind individuals;

               c.     A declaration that Defendant owns, maintains and operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

               d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

attorneys as Class Counsel;

               e.     Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;

               f.     Pre- and post-judgment interest;

               g.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.     Such other and further relief as this Court deems just and proper.




                                             -21-
  Case 1:19-cv-06001-PGG-JLC Document 1 Filed 06/26/19 Page 22 of 22



                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Olsen demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       June 26, 2019

                                      LIPSKY LOWE LLP



                                      s/ Christopher H. Lowe
                                      Christopher Lowe
                                      Douglas B. Lipsky
                                      630 Third Avenue, Fifth Floor
                                      New York, New York 10017-6705
                                      212.392.4772
                                      chris@lipskylowe.com
                                      doug@lipskylowe.com




                                          -22-
